Exhibit 4.4 Below is a list of each warrant holder, the number of warrants held and the date of issuance in connection with the form of warrant in Exhibit 4.1. Name Number of Warrants Date Issued Eight Family Trust March 22, 2011 Chang-Tai Hsieh March 24, 2011 Joseph Amato – Revocable Trust April 7, 2011 Sin Fa Wang and Mei Wang April 11, 2011 S/L Trilling Trust April 14, 2011 Benjamin Warner April 15, 2011 Douglas Jensen April 18, 2011 Mark Litwin April 26, 2011 Robert S Coleman April 27, 2011 2030 Investors LLC/401K Plan May 12, 2011 Sarah Abrams May 12, 2011 Matthew Abrams May 12, 2011 Joseph W and Patricia G Family Trust May 16, 2011 James Jensen June 7, 2011 Sutter Securities Incorporated July 7, 2011 Chan Kei Blu September 8, 2011 Louitt & V. Hannan, Inc. Salary Deferral Plan, FBO J. Thomas Hannan September 13, 2011 George Mains October 13, 2011 Saunders and Diane Kohn October 17, 2011 Newbridge Securities October 17, 2011 David Steinhardt and Tobi B Richman-Steinhardt Trust January 22, 2012 Jeff Stewart October 31, 2011
